Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is Non-Final as a result of new grounds of rejection.

Claim Status
Claims 1-15 are pending.
Claims 1, 4, 6, and 11-15 are withdrawn as being directed to a non-elected invention, the election having been made on 11/10/2021.
Claims 2, 3, 5, and 7-10 have been examined.

Priority
This application is a 371 of PCT/KR2018/008328 filed on 07/24/2018, which claim foreign priority of REPUBLIC OF KOREA10-2017-0093530 filed on 07/24/2017.

Withdrawn Rejection
The rejection of claims 2-3 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (J. Am. Chem. Soc. 2012, 134, 9163−9171) and evidenced by Fevre et al. (J. Am. Chem. Soc. 2012, 134, 6776−6784) is withdrawn because neither reference teaches the N-heterocyclic carbene catalyst inherently from the precatalyst of [NHC(H)][HCO3] as claimed.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Guo et al. and evidenced by Fevre et al. further in view of Mori et al. (Polymer 48 (2007): 5867-5877) is withdrawn because neither Guo et al. nor Fevre et al. teaches the N-heterocyclic carbene catalyst inherently from the precatalyst of [NHC(H)][HCO3] as claimed.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (J. Am. Chem. Soc. 2012, 134, 9163−9171, previously cited 1/10/2022) and evidenced by Zhang et al. (Commun Chem. 2018; 1-40).

    PNG
    media_image1.png
    117
    138
    media_image1.png
    Greyscale
Claim 2 is drawn to a method for producing a compound comprising polymerizing α-amino acid N-carboxyanhydride using a catalyst of compound formula 2 shown as follows and each variable defined in claim 2.

    PNG
    media_image2.png
    270
    671
    media_image2.png
    Greyscale
Guo et al. teach a method for producing a compound of polymerizing α-amino acid N-carboxyanhydride using N-heterocyclic carbene as a catalyst for ring open polymerization of amino acids shown above (p9164, scheme 1). Guo et al. show the catalyst comprising N-
    PNG
    media_image3.png
    178
    206
    media_image3.png
    Greyscale
heterocyclic carbene is the compound of NHC1 shown as follows or its analog compounds (p9164, scheme 1). 
Zhang et al. is cited as evidence to show the equilibrium between the N-heterocyclic carbene of NHC1 and its 
    PNG
    media_image4.png
    573
    1271
    media_image4.png
    Greyscale
counter ion isoform [NHC(H)(HCO3)] as follows demonstrating [NHC(H)(HCO3)] (Fig 2) existed as a catalyst during Guo’s method of polymerizing α-amino acid N-carboxyanhydride, reading on claims 2-3.
With respect to claim 7, Guo et al. teach the polymerization reaction is in an inert N2 atmosphere (pS12, Table S6).

    PNG
    media_image5.png
    267
    354
    media_image5.png
    Greyscale
With respect to claim 8, Guo et al. teach a method for producing a compound of polymerizing the same α-amino acid N-carboxyanhydride in the polymerization (p9164, scheme 1).
With respect to claim 9, Guo et al. teach the reaction time of polymerization is within 100 minutes (p9165, Fig 1).
With respect to claim 10, Guo et al. teach the method has a polydispersity index (PDI) of 1.5 or lower (pS4, Table S1; pS5, Table S2).

2.	Claims 2-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (Master’s thesis, Aug 2016).

    PNG
    media_image1.png
    117
    138
    media_image1.png
    Greyscale
Claim 2 is drawn to a method for producing a compound comprising polymerizing α-amino acid N-carboxyanhydride using a catalyst of compound formula 2 shown as follows and each variable defined in claim 2.
[AltContent: textbox ([img-media_image6.png] [img-media_image7.png])]Liu teaches “N-Heterocyclic Carbenes for the Organocatalytic Ring-Opening Polymerization of α-Amino Acid N-carboxyanhydrides” (Title, p25, scheme 3). Liu shows an NHS catalyst structure of Cat.1 (p29, Figure 1) as follows, reading on the elected species in claims 2-3.
With respect to claim 5, Liu teaches the α-amino acid N-carboxyanhydride is γ-benzyl-glutamate-N-carboxyanhydride, reading on protected L-glutamine N-carboxyanhydride (p12, last para).
With respect to claim 7, Liu teaches the polymerization is performed in an inert gas of N2 (p12, last para).
With respect to claims 8-10, Liu shows the polymerization of the same α-amino acid N-carboxyanhydrides within 100 minutes and PDI < 1.5 (p27, Table 1).

    PNG
    media_image8.png
    253
    945
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (J. Am. Chem. Soc. 2012, 134, 9163−9171, previously cited 1/10/2022) and evidenced by Zhang et al. as applied to claims 2-3 and 7-10, and further in view of Mori et al. (Polymer 48 (2007): 5867-5877, previously cited 1/10/2022).
Claim 5 is drawn to an α-amino acid N-carboxyanhydride as L-glutamate N-carboxyanhydride.
Guo et al. and evidenced by Zhang et al. teach a method of polymerizing α-amino acid N-carboxyanhydride using N-heterocyclic carbene and/or its counter ion of bicarbonate as applied to claims 2-3 and 7-10 above.
Guo et al. and evidenced by Zhang et al. do not explicitly teach N-carboxyanhydride comprising L-glutamate N-carboxyanhydride.
Mori et al. teach ring-opening polymerization of a representative N-carboxy-α-amino acid anhydride (Abstract). Mori et al. teach ring-opening polymerization of L-glutamate-N- carboxyanhydride with a catalyst of N-heterocyclic carbene compound shown as follows (p5868, col 1, Scheme 1), reading on the limitation of claim 5.

    PNG
    media_image9.png
    261
    600
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guo’s teaching of polymerizing α-amino acid N-carboxyanhydride with an N-heterocyclic carbene compound and its counterion of bicarbonate as a catalyst (p9164, scheme 1) with Mori’s L-glutamate-N-carboxyanhydride because Mori et al. suggest ring-opening polymerization of L-glutamate-N-carboxyanhydride with a catalyst of N-heterocyclic carbene compound (p5868, col 1, Scheme 1). The combination would have reasonable expectation of success because both Guo et al. and Mori et al. teach polymerization of α-amino acid N-carboxyanhydride with a catalyst of N-heterocyclic carbene compound.

2.	Claims 2-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (J. Am. Chem. Soc. 2012, 134, 9163−9171, previously cited 1/10/2022) and Fevre et al. (J. Org. Chem. 2012, 77, 10135−10144.).

    PNG
    media_image1.png
    117
    138
    media_image1.png
    Greyscale
Claim 2 is drawn to a method for producing a compound comprising polymerizing α-amino acid N-carboxyanhydride using a catalyst of compound formula 2 shown as follows and each variable defined in claim 2.

    PNG
    media_image1.png
    117
    138
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    178
    206
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    270
    671
    media_image2.png
    Greyscale
Guo et al. teach a method for producing a compound of polymerizing α-amino acid N-carboxyanhydride using N-heterocyclic carbene as a catalyst for ring open polymerization of amino acids shown above (p9164, scheme 1). Guo et al. show the catalyst comprising N-heterocyclic carbene is the compound of NHC1 shown as follows or its analog compounds (p9164, scheme 1).
Guo et al. do not teach the source of NHC1 as                              .
Fevre et al. teach Imidazolium Hydrogen Carbonates versus Imidazolium Carboxylates as Organic Precatalysts for N‑Heterocyclic Carbene Catalyzed Reactions (Title). Fevre et al. teach N-heterocyclic carbenes (NHCs) is relatively instable (p10135, col 1, para 2). Fevre et al. teach that imidazol(in)ium hydrogen carbonates, denoted as [NHC(H)][HCO3], can also behave as a more stable source of NHCs for ring-opening polymerization. Of particular interest, such [NHC(H)][HCO3] salt precursors can be prepared by the one-step anion metathesis of commercially available imidazol(in)ium halides. Fevre et al. teach that synthetic developments 
    PNG
    media_image10.png
    174
    153
    media_image10.png
    Greyscale
of [NHC(H)][HCO3] to masked NHCs does not involve prior synthesis of the free carbene. Moreover, imidazol(in)ium hydrogen carbonates can be conveniently handled and stored in air without any particular precautions. In solution, they may coexist with their “dehydrated” imidazol-(in)ium-2-carboxylate counterparts, NHC−CO2 adducts, (p10136, col 1, para 1-2; p10137, Fig 1, compound 4a-4d). 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to substitute Guo’s instable N-heterocyclic carbenes (NHCs) with Fevre’s [NHC(H)][HCO3] salt (p10137, Fig 1) because Fevre et al. teach the beneficial use of a more stable imidazol(in)ium hydrogen carbonate, [NHC(H)][HCO3] salt precursor, as a masked NHS for ring-opening polymerization (p10136, col 1, para 1-2). The modification would have reasonable expectation of success because both references teach the use of N-heterocyclic carbenes for ring-opening polymerization, reading on claims 2-3. 
With respect to claim 7, Guo et al. teach the polymerization reaction is in an inert N2 atmosphere (pS12, Table S6). 
With respect to claim 8, Guo et al. teach a method for producing a compound of polymerizing the same α-amino acid N-carboxyanhydride in the polymerization (p9164, scheme 1).
With respect to claim 9, Guo et al. teach the reaction time of polymerization is within 100 minutes shown as follows (p9165, Fig 1).

    PNG
    media_image5.png
    267
    354
    media_image5.png
    Greyscale





With respect to claim 10, Guo et al. teach the method has a polydispersity index (PDI) of 1.5 or lower (pS4, Table S1; pS5, Table S2).

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Fevre et al. as applied to claims 2-3 and 7-10, and further in view of Mori et al. (Polymer 48 (2007): 5867-5877, previously cited 1/10/2022).
Guo et al. in view of Fevre et al. teach a method of polymerizing α-amino acid N-carboxyanhydride using N-heterocyclic carbene and/or its counter ion of bicarbonate as applied to claims 2-3 and 7-10 above.
Guo et al. in view of Fevre et al. do not explicitly teach N-carboxyanhydride comprising L-glutamate N-carboxyanhydride.

    PNG
    media_image9.png
    261
    600
    media_image9.png
    Greyscale
Mori et al. teach ring-opening polymerization of a representative N-carboxy-α-amino acid anhydride (Abstract). Mori et al. teach ring-opening polymerization of L-glutamate-N- carboxyanhydride with a catalyst of N-heterocyclic carbene compound shown as follows (p5868, col 1, Scheme 1), reading on the limitation of claim 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings (Guo et al. in view of Fevre et al.) with Mori’s L-glutamate-N-carboxyanhydride because (a) Guo et al. in view of Fevre et al. teach the use of a stable imidazol(in)ium hydrogen carbonate, [NHC(H)][HCO3] salt precursor, as a masked NHS for ring-opening polymerization and (b) Mori et al. suggest ring-opening polymerization of L-glutamate-N-carboxyanhydride with a catalyst of N-heterocyclic carbene compound (p5868, col 1, Scheme 1). The combination would have reasonable expectation of success because both Guo et al. and Mori et al. teach polymerization of α-amino acid N-carboxyanhydride with a catalyst of N-heterocyclic carbene compound.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
02-August-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615